

INTERCREDITOR AGREEMENT
 
This Agreement (this “Agreement”), dated as of September 16, 2008, is made by
Karat Platinum, Inc, a Nevada corporation (“Karat”), in favor of Septimus
Ventures LLC, a New York limited liability company (the “New Secured Creditor”)
 
Whereas, Karat Platinum, Inc. (formerly known as Sentra Consulting Corp.), a
Nevada corporation (“Sentra”) is a party to the Intercreditor Agreement (the
“Intercreditor Agreement”), dated as of January 30, 2008, by and among Karat,
Sentra and Continental, as amended as of March 3, 2008 among the signatories
thereto (capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Intercreditor Agreement).
 
WHEREAS, subsequent to the execution and delivery of the Intercreditor
Agreement, the New Secured Creditor has loaned funds to Karat as evidenced by
Karat’s Secured Promissory Note, dated the date hereof in favor of the New
Secured Creditor in the principal amount of $500,000 (the “New Secured Note”);
and
 
WHEREAS, Karat desire to add the New Secured Creditor as a party to the
Intercrediotor Agreement, and memorialize the agreements between Karat and the
New Secured Creditor with respect to the enforcement of its rights pertaining to
its promissory note and the security interest in the Inventory.
 
NOW, THEREFORE, in consideration of the forgoing and the mutual promises,
representations, warranties and covenants hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
The New Secured Creditor shall, as of the date hereof, become a party to the
Intercreditor Agreement and the related Security Agreement, and for all purposes
after the date hereof be entitled to the benefits of the creditors and secured
parties therein.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
KARAT PLATINUM, INC.
 
 
By: /s/ David Neuberg  
Name: David Neuberg    
Title: Chief Executive Officer   




SEPTIMUS VENTURES LLC




By: /s/ Bonnie Septimus 
Name: Bonnie Septimus


 
 

--------------------------------------------------------------------------------

 